United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2167
                                    ___________

Ruth M. Lang,                        *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri
Washington University School of      *
Medicine; Robert Lee, Ph.D.,         *       [UNPUBLISHED]
Supervisor,                          *
                                     *
            Appellees.               *
                                ___________

                          Submitted: March 5, 1998
                              Filed: March 20, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Ruth M. Lang appeals from the final judgment entered in the United States
District Court1 for the Eastern District of Missouri granting summary judgment in favor
of defendants, Lang&s former employer and supervisor, in Lang&s employment
discrimination action. Having carefully reviewed the record and the parties& briefs, we
conclude summary judgment was proper. Lang did not rebut defendants& evidence that


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
she was terminated for legitimate, nondiscriminatory reasons, including her
insubordination and her disrespectful and inappropriate behavior, and not because of
her age or disability. See Palmer v. Circuit Court, 117 F.3d 351, 352 (7th Cir. 1997)
(unacceptable employee conduct precipitated by mental illness is not protected under
ADA), cert. denied, 118 S. Ct. 893 (1998); Maddox v. University of Tenn., 62 F.3d
843, 847-48 (6th Cir. 1995) (same); Tart v. Hill Behan Lumber Co., 31 F.3d 668, 671
(8th Cir. 1994) (federal employment discrimination decisions are authoritative under
Missouri Human Rights Act); Nelson v. Boatmen&s Bancshares, Inc., 26 F.3d 796, 801
(8th Cir. 1994) (claimant has burden to prove age discrimination was true reason for
termination); Miner v. Bi-State Dev. Agency, 943 F.2d 912, 913-14 (8th Cir. 1991)
(insubordination constitutes nondiscriminatory reason to terminate employee).
Accordingly, we affirm. See 8th Cir. R. 47B.


      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-